Title: From John Adams to François Adriaan Van der Kemp, 29 December 1819
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir.
Montezillo December 29th. 1819

I have two kind letters from you to acknowledge one of the 9th September, and one of the 20th. December—with heartfelt satisfaction I congratulate you upon the restoration of your Health—The weakness of your Eyes is the inevitable effect of your amazing exertions of them upon your Records—while I wonder that you have any Eyes left—I have great pleasure in perceiving that yours are infinitely better than mine.—
The general satisfaction which seemes to be given by my Son is a great Consolation to me.—His Visit to Montezillo last Summer was delightful to his friends.—
I am not able to inform you, because I know not who wrote the Preface to the Abbe De Marbly—Neils History of New–England is valuable—but I believe not so much so as his History of the Puritans—I wonder you have never meet with the fact, that Inoculation was Practiced in Boston earlier than in any other part of the British Empire, in 1720. Dr Zabdial Boyleston of Boston began the Practice by Inoculation of his own Children—and after that—the Inoculation of his own Negrows, with their own consent and request—His success in his own Family encouraged others and he Inoculated all who would submitt to the operation—a furious storm of superstition and Medical Jealous’y arrose to such a degree that his Reputation was not only torn to pieces by Libels and Slanders—but his Life and Limbs were in danger as he walked the streets—and as he sett in his own family—yet he breasted the Storm with the fortitude of an inflexible Hero.—The Practice was then in Embryo—yet his success was astonishingly great—The fame of it had spread to England and he was invited to that Country to Inoculate the Royal Family—He Embarked accordingly—but before his arrival the Practice had acquired so much Confidence that the Royal Physicians had performed the Operation before his Arrival—
It is with no small degree of pride that I inform you that this Dr Zabdial Boylston was a younger Brother of my grand–father Peter Boylston of Brookline—
I rejoice that this valuable treasure of Records in New-York has fallen into your hands—you have great Merit in you labours to translate them—which I hope will be rewarded by your Rich and Powerful State—as they ought to be—
I am with Uniform Esteem and Regard / your affectionate Friend & Servant
John Adams